Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 7-8, as confirmed in the reply filed on June 21, 2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse as confirmed in the reply filed on June 21, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Terminal Disclaimer
The terminal disclaimer filed on June 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/486,795 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a moving unit moving the die at least in a uniaxial direction relative to the head along a leading end surface of the head, and being capable of fixing the die and the head in a desired relative position, in claim 1 (examples of a moving unit are a servo motor and a ball screw OR a hydraulic cylinder OR the like as disclosed by the specification p. 4, lines 29-34).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussie (US 2,141,005) in view of Smith (US 293,804).
Lussie (US 2,141,005) discloses an extrusion device comprising a cylindrical cylinder 10 (figs. 1-2), a screw 12 disposed in an internal space 11 of the cylinder 10, a head 13 installed at a leading end of the cylinder 10 (fig. 2) and including an extrusion flow path 22 communicating with the internal space 11 (fig. 2; p. 1, col. 2, lines 39-45), and a die 32 attached to the head 13 at a leading end position of the extrusion flow path 22 (figs. 2, 4), the die 32 including an extrusion port 35, the extrusion device comprising a moving unit 38, 39, 42 (eccentrics) configured to move the die 32 at least in a uniaxial direction relative to the head 13 along a leading end surface of the head 13, and being capable of fixing the die 32 and the head 13 in a desired relative position (figs. 1, 2, 4; p. 2, col. 1, line 38, to p. 2, col. 2, line 24);
(Claim 2) wherein the uniaxial direction is set in an extension direction of the extrusion port (in view of p. 2, lines 4-14, and figs. 1, 2 and 4, the die 32 is moved in any lateral direction including a direction in which the extrusion port 35 extends the longest in a front view; instant specification at p. 8, lines 1-6, defines “an extension direction” as a direction in which the extrusion port extends the longest in a front view); and
(Claim 3) wherein the moving unit is capable of moving the die in a discretionary direction relative to the head 13 along a leading end surface of the head 13 (in view of p. 2, lines 4-14, and figs. 1, 2 and 4, the moving unit moves the die 32 in any direction along the leading end surface; instant specification at p. 8, lines 8-23, defines “a discretionary direction” as any direction along the leading end surface since the die can be moved in a lateral direction, a vertical direction or any combination of those directions).
	However, Lussie (US 2,141,005) does not disclose the moving unit configured to move the die during extrusion.
Smith (US 293,804) discloses an extrusion device comprising a head A, and a die C attached to the head A at a leading end position of an extrusion flow path of the head A (fig. 1-2), the die C including an extrusion port (figs. 1-3), the extrusion device comprising a moving unit E, E’, F, F’ (eccentrics) configured to move the die C during extrusion at least in a uniaxial direction relative to the head A along a leading end surface of the head A, and being capable of fixing the die C and the head A in a desired relative position (p. 1, lines 12-88; the die is adjusted by eccentrics to maintain (during extrusion) a uniform delivery of the tube as it emerges through the die; preventing the curvature of the emerging tube (i.e., during extrusion) by counteracting tube form irregularities by correcting the motion of the sleeve (die) via eccentrics (the moving unit)). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the moving unit of Lussie (US 2,141,005) to be configured to move the die during extrusion, as recited by Smith (US 293,804), because such a modification is known in the art and would provide an alternative configuration for the moving unit capable of moving the die during extrusion to correct irregular tube form (i.e., curvature) thereby maintaining a uniform delivery of the tube as it emerges through the die (i.e., during extrusion).
As to the claim recitations of “rubber”, such recitations relate to the intended use of the claimed apparatus. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]Jnclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). See MPEP 2115. Furthermore, the apparatus of Lussie (US 2,141,005) is capable of extruding rubber.
Claim(s) 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussie (US 2,141,005) in view of Smith (US 293,804) as applied to claims 1-3 above, and further in view of Yonesato et al. (US 2013/0221557).
Lussie (US 2,141,005) and Smith (US 293,804) do not disclose the limitations of claims 4-5 and 7-8.  Lussie (US 2,141,005) further discloses that the moving unit defines a curve prevention apparatus for preventing bends, curls or kinks (i.e., curves) in the extrudate (p. 2, col. 1, lines 38-56; p. 2, col. 2, lines 4-14).  Smith (US 293,804) further discloses that the moving unit defines a curve prevention apparatus for preventing curves in the extrudate by counteracting (correcting) tube irregularities (i.e., curves) during extrusion (p. 1, lines 12-88).
Yonesato et al. (US 2013/0221557) disclose an extrusion device including a die 7 for extruding an extrudate, a bend (curve) correction apparatus for correcting the bending of the extrudate, a control unit 31 for operating the curve correction apparatus, and a sensor 33 detecting an amount of curving, with respect to an extrusion direction, of an extrudate extruded from an extrusion port of the die 7, and based on the detection data from the sensor 33, the control unit 31 operates the curve correction apparatus to correct curving of the extrudate (figs. 3-6(c); [0040]-[0072]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the curve prevention apparatus with a control unit and a sensor, as recited by Yonesato et al. (US 2013/0221557), because such a modification is known in the extrusion art and would enable feedback control to prevent/correct curves in the extrudate, which curve prevention is desired by Lussie (US 2,141,005) and which curve prevention during extrusion is desired by Smith (US 293,804). 
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action asserts that the claims are being interpreted such that the “moving unit” is a servo motor and ball screw. However, in the rejection based on Lussie the Office Action contradicts this interpretation by asserting that the eccentrics 38, 39 of Lussie, which are not motors and ball screws, correspond to the claimed moving unit. The eccentrics are similar to screws and are manipulated by a screwdriver. The Office Action has improperly disregarded the Office’s own interpretation allegedly applied to the claims. Because Lussie does not disclose a motor and the Office Action interprets the moving unit as including a motor, Lussie cannot be considered to anticipate the claims.  It is noted that the Specification also at least describes that the moving unit could be a hydraulic cylinder, as described above. Lussie does not disclose or suggest a hydraulic cylinder as the moving unit. Therefore, even under a broader interpretation of what the “moving unit” of claim 1 is, Lussie cannot be considered to anticipate claim 1 due to the 35 U.S.C. 112(f) interpretation required by the Office.
	The Examiner respectfully disagrees.  While “moving unit” has been interpreted under 35 U.S.C. 112(f) as mentioned above, such interpretation covers the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Lussie (US 2,141,005) discloses a moving unit 38, 39, 42 (eccentrics) configured to move the die 32 at least in a uniaxial direction relative to the head 13 along a leading end surface of the head 13, and being capable of fixing the die 32 and the head 13 in a desired relative position, as mentioned above.  Lussie (US 2,141,005) is in the same art as applicant, namely extrusion, and thus discloses a moving unit equivalent known in the art.  Further, it is noted that the Remarks filed on June 21, 2022 state “Applicant does not concede the accuracy or propriety of the interpretation”.  Thus, Applicant does NOT agree with the 35 U.S.C. 112(f) interpretation (i.e., does NOT agree that “moving unit” is limited to a servo motor and ball screw OR to a hydraulic cylinder).
	Applicant argues that the present invention is operable during extrusion of the rubber extrudate to adjust and correct an extrusion direction of the extrudate. However, even if Lussie allegedly describes that the eccentrics 38, 39 are used to manipulate movement of the die plates for the desired alignment, after adjustment the die plates are fixed in place using set screws to prevent any movement from the set position. Thus, Lussie cannot adjust the alignment during extrusion. Even if Yonesato or Smith, cited in the 103 rejection below, use a sensor as required in claim 5 to correct a curvature of the extrudate, this is not combinable with Lussie because Lussie fixes the die plates in position so the plates cannot move. Claim 1 has been amended to clarify that the moving unit is configured to move the die during extrusion (see, e.g., paragraph [0036] of the US publication of the present application). Since this feature is not possible with Lussie, Lussie cannot be considered to anticipate the limitations of claim 1.
	The Examiner respectfully disagrees.  While Lussie does not disclose the moving unit is configured to move the die during extrusion, the set screws 47 would be loosened to enable adjustment by eccentrics during extrusion and then the set screws 47 would be tightened to set the die position in view of the teachings of Smith.  Smith (US 293,804) discloses loosening the jam-nuts F, F’ to enable adjustment by eccentrics during extrusion and then tightening the jam-nuts F, F’ to set the die position (p. 1, lines 70-88).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744